The Chancellor
said, it was not a matter of course to permit the complainant to be examined to prove the allegations in the bill, as against an absentee. He said the complainant should state in his bill, and verily it by his oath, that he cannot prove the matters charged in the bill, except by an answer and discovery from the absent defendant, unless he is permitted to prove them by his own oath. That upon such a bill, inasmuch as a discovery could not be obtained from an absentee who did not appear, the complainant might be permitted to prove the facts as to which a discovery from the defendant would be necessary, if he appeared in the cause; and did not suffer the bill to be taken as confessed against him after such appearance.